People v Hernandez (2014 NY Slip Op 08917)





People v Hernandez


2014 NY Slip Op 08917


Decided on December 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2014

Tom, J.P., Friedman, Renwick, Manzanet-Daniels, Kapnick, JJ.


13824 49743/11

[*1] The People of the State of New York,	Dkt. Respondent,
vSabino Hernandez, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Vincent Rivellese of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. Conviser, J.), rendered August 26, 2011, convicting defendant, after a nonjury trial, of harassment in the second degree, and sentencing him to a term of 15 days, unanimously affirmed.
The court's verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence supports the inference that when defendant swung his fist at a police officer, he did so with, at least, the intent required for second-degree harassment under Penal Law § 240.26(1). The fact that defendant was acquitted of attempted assault, which requires a different intent, does not warrant a different conclusion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 23, 2014
CLERK